Exhibit 10.6

PUBLIC COMPANY EXPENSE ESCROW AGREEMENT
 
This Agreement, dated as of April 13, 2011 (this “Agreement”), is entered into
by and among Westergaard.com, Inc., a Delaware corporation (the “Company”),
Anslow & Jaclin, LLP (the “Escrow Agent”) and Silver Rock Capital (“Silver
Rock”), as the lead investor of the Offering (as defined below).
 
WITNESSETH:
 
WHEREAS, the Company made a private offering to the Purchasers (the “Offering”)
for the sale of units (the “Offering Securities”), each composed of: (i) one (1)
share of the Company’s Series A Convertible Preferred Stock, par value $0.001
per share (the “Preferred Shares”), initially convertible into one (1) share of
the Company’s common stock, par value $0.001 per share (the “Common Stock”)
(subject to adjustment), (ii) one (1) Series A Warrant entitling the Purchasers
to purchase 0.5 share of the Company’s common stock at a purchase price of
$1.875 per share (the “Series A Warrant”) and (iii) one (1) Series B Warrant
entitling the Purchasers to purchase 0.5 share of the Company’s common stock at
a purchase price of $2.25 per share (the “Series B Warrant” and, together with
the Series A Warrant, the “Warrants”) (the “Financing Transaction”), in an
aggregate amount of up to Six Million Dollars ($6,000,000) (the “Offering
Amount”);
 
WHEREAS, in connection with the Offering, the Company entered into a Securities
Purchase Agreement dated as of the date hereof (the “Securities Purchase
Agreement”), by and among the Company and the Purchasers;
 
WHEREAS, the Company has agreed to deposit on the Closing Date (as defined in
the Securities Purchase Agreement), an aggregate amount of Two Hundred Thousand
Dollars ($200,000), from the Offering Amount (the “Escrowed Funds”) with the
Escrow Agent, to be held and disbursed by the Escrow Agent pursuant to the
terms, and subject to the conditions of, this Agreement; and
 
WHEREAS, the Escrow Agent is willing to hold the Escrowed Funds in escrow
pursuant to and subject to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. The Company and Silver Rock hereby appoint
Anslow & Jaclin, LLP as escrow agent in accordance with the terms and subject to
the conditions set forth herein and the Escrow Agent hereby accepts such
appointment.
 
2. Delivery of the Escrowed Funds.
 
a. The Company hereby directs that the Escrow Agent provide instructions to
Wilmington Trust Company, as escrow agent for the General Escrow Agreement,
dated as of even date herewith, for the transfer and deposit on the Closing Date
of the Escrowed Funds into the escrow account as follows (the “Escrow Account”)
maintained by the Escrow Agent by wire transfer in accordance with the wire
transfer instructions set forth below:
 

  Bank:    Wells Fargo   Address:    800 West Main Street      Freehold, New
Jersey 07728   ABA No.:   121000248   Account No.:  2000013292968   Reference: 
 Ansheng – Public Company Expense Escrow Account   Attn:   Richard I. Anslow,
Esq.      

 
 
1

--------------------------------------------------------------------------------

 
 
3. Escrow Agent to Hold and Disburse the Escrowed Funds. The Escrow Agent will
deposit the Escrowed Funds into a non-interest bearing escrow account and
disburse the Escrowed Funds pursuant to the terms of this Agreement, as follows:
 
a. The Escrowed Funds shall be released to the Company or directly to the
creditor, as directed in the funds disbursement memo, as invoices become due for
all expenses related to being a public company listed on a US market and upon
the Escrow Agent’s receipt of joint written notice from the Company and Silver
Rock in the form of Exhibit B hereto.
 
b. In the event this Agreement, the Escrowed Funds, or the Escrow Agent, in its
capacity as escrow agent under this Agreement, becomes the subject of
litigation, or if the Escrow Agent determines it is necessary do so for any
other reason relating to litigation arising out of this Agreement, the Offering
or the Securities Purchase Agreement, each of the Company and the Purchasers
authorizes the Escrow Agent, at its option if not otherwise so required, to
deposit the Escrowed Funds with the clerk of the court in which the litigation
is pending, and thereupon the Escrow Agent shall be relieved and discharged of
any further responsibility with regard thereto to the extent determined by any
such court. Each of the Company, and the Purchasers further authorizes the
Escrow Agent, if it receives conflicting claims to any of the Escrowed Funds, is
threatened with litigation, in its capacity as escrow agent under this
Agreement, or if the Escrow Agent determines it is necessary  to do so for any
other reason relating to this Agreement, to interplead all interested parties in
any court of competent jurisdiction and to deposit the Escrowed Funds with the
clerk of that court and thereupon the Escrow Agent shall be relieved and
discharged of any further responsibility hereunder to the parties from which
they were received to the extent determined by such court.
 
4. Exculpation and Indemnification of Escrow Agent.
 
a. The Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein. The Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act. The Escrow Agent shall be under no liability to the
other parties hereto or anyone else, by reason of any failure, on the part of
any party hereto or any maker, guarantor, endorser or other signatory of a
document or any other person, to perform such person’s obligations under any
such document. Except for amendments to this Agreement referenced below, and
except for written instructions given to the Escrow Agent by the Escrowing
Parties relating to the Escrowed Funds, the Escrow Agent shall not be obligated
to recognize any agreement between or among any of the Escrowing Parties,
notwithstanding that references thereto may be made herein and the Escrow Agent
has knowledge thereof.
 
b. The Escrow Agent shall not be liable to the Company, any Purchaser or to
anyone else for any action taken or omitted by it, or any action suffered by it
to be taken or omitted, in good faith and acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report, or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Escrow Agent to be genuine and to
be signed or presented by the proper person or persons. The Escrow Agent shall
not be bound by any of the terms thereof, unless evidenced by written notice
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall give its
prior written consent thereto.
 
 
2

--------------------------------------------------------------------------------

 
 
c. The Escrow Agent shall not be responsible for the sufficiency or accuracy of
the form, or of the execution, validity, value or genuineness of, any document
or property received, held or delivered to it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Escrow Agent be responsible or liable to the
Company, any Purchaser or to anyone else in any respect on account of the
identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Agreement. The
Escrow Agent shall have no responsibility with respect to the use or application
of the Escrowed Funds pursuant to the provisions hereof.
 
d. The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper person or persons, that a fact or an
event, by reason of which an action would or might be taken by the Escrow Agent,
does not exist or has not occurred, without incurring liability to the Company,
any Purchaser or to anyone else for any action taken or omitted to be taken or
omitted, in good faith and in the exercise of its own best judgment, in reliance
upon such assumption.
 
e. To the extent that the Escrow Agent becomes liable for the payment of taxes,
including withholding taxes, in respect of income derived from the investment of
the Escrowed Funds, or any payment made hereunder, the Escrow Agent may pay such
taxes; and the Escrow Agent may withhold from any payment of the Escrowed Funds
such amount as the Escrow Agent estimates to be sufficient to provide for the
payment of such taxes not yet paid, and may use the sum withheld for that
purpose. The Escrow Agent shall be indemnified and held harmless against any
liability for taxes and for any penalties in respect of taxes, on such
investment income or payments in the manner provided in Section 4(f).
 
f. The Escrow Agent will be indemnified and held harmless by the Company from
and against all expenses, including all counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or proceeding
involving any claim, or in connection with any claim or demand, which in any
way, directly or indirectly, arises out of or relates to this Agreement, the
services of the Escrow Agent hereunder, except for claims relating to gross
negligence or reckless misconduct by the Escrow Agent or breach of this
Agreement by the Escrow Agent, or the monies or other property held by it
hereunder. Promptly, but no later than three (3) business days, after the
receipt by the Escrow Agent of notice of any demand or claim or the commencement
of any action, suit or proceeding, the Escrow Agent shall, if a claim in respect
thereof is to be made by the Escrow Agent against the Company, notify the
Company in writing, but the failure by the Escrow Agent to give such notice
shall not relieve the Company from any liability which the Company may have to
the Escrow Agent hereunder, unless the failure of the Escrow Agent to give such
notice prejudices or otherwise impairs the Company’s ability to defend any
demand, claim, action suit or proceeding. Notwithstanding any obligation to make
payments and deliveries hereunder, the Escrow Agent may retain and hold for such
time as it deems necessary such amount of monies or property as it shall, from
time to time, reasonably deem sufficient to indemnify itself for any such loss
or expense.
 
g. For purposes hereof, the term “expense or loss” shall include all amounts
paid or payable to satisfy any claim, demand or liability, or in settlement of
any claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.
 
 
3

--------------------------------------------------------------------------------

 
 
5. Termination of Agreement and Resignation of Escrow Agent.
 
a. This Agreement shall terminate upon disbursement of all of the Escrowed Funds
provided that the rights of the Escrow Agent and the obligations of the Company
and the Purchasers under Section 4 shall survive the termination hereof.
 
b. The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by giving the Company and Silver Rock at least ten (10)
business days written notice thereof (the “Notice Period”). As soon as
practicable after its resignation, the Escrow Agent shall, if it receives notice
from the Company and Silver Rock within the Notice Period, turn over to a
successor escrow agent appointed by the Company and Silver Rock all Escrowed
Funds (less such amount as the Escrow Agent is entitled to continue to retain
and hold in escrow pursuant to Section 4(f) and to retain pursuant to Section 7)
upon presentation of the document appointing the new escrow agent and its
acceptance thereof. If no new agent is so appointed within the Notice Period,
the Escrow Agent shall return the Escrowed Funds to the parties from which they
were received without interest or deduction.
 
6. Form of Payments by Escrow Agent.
 
a. Any payments of the Escrowed Funds by the Escrow Agent pursuant to the terms
of this Agreement shall be made by wire transfer unless directed to be made by
check by the Escrowing Parties.
 
b. All amounts referred to herein are expressed in United States Dollars and all
payments by the Escrow Agent shall be made in such dollars.
 
7. Compensation. Escrow Agent shall not be entitled to any compensation for its
services rendered under this Agreement.
 
8. Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 8), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to addresses or facsimile numbers as applicable set forth on Exhibit A
hereto.
 
9. Further Assurances. From time to time on and after the date hereof the
Company and Silver Rock shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do and cause to be done
such further acts as the Escrow Agent shall reasonably request (it being
understood that the Escrow Agent shall have no obligation to make any such
request) to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
10. Consent to Service of Process. The Company, the Escrow Agent and each
Purchaser hereby irrevocably consent to the jurisdiction of the courts of the
State of New York and of any Federal court located in such state in connection
with any action, suit or proceedings arising out of or relating to this
Agreement or any action taken or omitted hereunder, and waives personal service
of any summons, complaint or other process and agrees that the service thereof
may be made by certified or registered mail directed to it at the address listed
on Exhibit A hereto.
 
11. Miscellaneous.
 
a. This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party causing such instrument to be
drafted. The terms “hereby,” “hereof,” “hereunder,” and any similar terms, as
used in this Agreement, refer to the Escrow Agreement in its entirety and not
only to the particular portion of this Agreement where the term is used. The
word “person” shall mean any natural person, partnership, corporation,
government and any other form of business of legal entity. All words or terms
used in this Agreement, regardless of the number or gender in which they were
used, shall be deemed to include any other number and any other gender as the
context may require. This Agreement shall not be admissible in evidence to
construe the provisions of any prior agreement.
 
b. This Agreement and the rights and obligations hereunder of the Company and
each Purchaser may not be assigned without the consent of the Escrow Agent,
other than by laws of descent or operation of law. This Agreement and the rights
and obligations hereunder of the Escrow Agent may be assigned by the Escrow
Agent, with the prior consent of the Company. This Agreement shall be binding
upon and inure to the benefit of each party’s respective successors, heirs and
permitted assigns. No other person shall acquire or have any rights under or by
virtue of this Agreement. This Agreement may not be changed orally or modified,
amended or supplemented without an express written agreement executed by the
Escrow Agent, the Company and Silver Rock, which consent shall not be
unreasonably withheld. This Agreement is intended to be for the sole benefit of
the parties hereto and their respective successors, heirs and permitted assigns,
and none of the provisions of this Agreement are intended to be, nor shall they
be construed to be, for the benefit of any third person.
 
c. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York. The representations and warranties
contained in this Agreement shall survive the execution and delivery hereof and
any investigations made by any party. The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect any of the
terms thereof.
 
12. Execution of Counterparts. This Agreement may be executed in any number of
counterparts, by facsimile or other form of electronic transmission, each of
which shall be deemed to be an original as of those whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more of the counterparts hereof,
individually or taken together, are signed by all parties hereto.
 
[THE REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO PUBLIC COMPANY EXPENSE ESCROW AGREEMENT]
 


 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.




ESCROW AGENT:


Anslow & Jaclin, LLP




By:                                                            
Name: Richard I. Anslow
Title: Managing Partner




COMPANY:


Westergaard.com, Inc.




By:                                                     
Name:
Title:




PURCHASER REPRESENTATIVE:


Silver Rock Capital




By:                                                      
Name:
Title:  Managing Director
 
 
6

--------------------------------------------------------------------------------

 


EXHIBIT A TO THE
SECURITIES PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
LIST OF PURCHASERS


Purchaser
Address
Amount Invested
Shares of Series A Preferred Stock
Series A Warrants
                                                                               
                                                                               
                   



 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
DISBURSEMENT REQUEST
 
Pursuant to that Public Company Expense Escrow Agreement dated as of April 13,
2011, among Westergaard.com, Inc. (the “Company”), Anslow & Jaclin, LLP, as
Escrow Agent, and Silver Rock Capital, the Company hereby certifies that the
Company is required to make payments related to being a public company as of
[             ], 20[   ], and hereby requests disbursement of funds in the
amount and manner described below.

   
Please disburse to:
     
Amount to disburse:
     
Form of distribution:
     
Payee:
   
Name:
   
Address:
   
City/State:
   
Zip:
     
Statement of event or condition which calls for this request for disbursement:
Payments for the [    ]
 




 
Westergaard.com, Inc.
   
Date: _________________________
By:
     
Name:
 
Title:
     
Silver Rock Capital
   
Date: _________________________
By:
     
Name:
 
Title:

 



8

--------------------------------------------------------------------------------